DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Marc Hanish on 21 July 2021.

The application has been amended as follows: 
Claim 2 – Canceled

Claim 3 – Amended
The method of claim [[2]]1, further comprising: automatically storing a reference chain associated with the first communication along with the sender identification and the one or more recipient identifications in a thread store, the reference chain including one or more communications pertaining to the event.

Claim 9 – Canceled


The system of claim [[9]] 8, wherein the instructions further cause the system to: automatically store a reference chain associated with the first communication along with the sender identification and the one or more recipient identifications in a thread store, the reference chain including one or more communications pertaining to the event.

Claim 16 – Canceled

Claim 18 – Amended
The non-transitory machine-readable storage medium of claim [[16]] 15, wherein the event is an online event.

Claim 19 – Amended
The non-transitory machine-readable storage medium of claim [[16]] 15, wherein the event is a conference call.

Claim 20 – Amended
The non-transitory machine-readable storage medium of claim [[16]] 15, wherein the first communication further includes an identification of the communication service provider system.

Allowable Subject Matter
Claims 1, 3-8, 10-15, and 17-20 are allowed.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451